Title: To Thomas Jefferson from James Madison, 2 September 1793
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Sepr. 2d. 1793

I dropped you a few lines this morning by the servant going to George Town with your horse. I had not time, without detaining him to say more than that I had your two favors of the 11th. Ult: by Mr. D. R. and of the 18th. by post. The former was communicated to Monroe, as shall be the latter in case of opportunity. The conduct of Genèt as developed in these, and in his proceedings as exhibited in the newspapers, is as unaccountable as it is distressing. The effect is beginning to be strongly felt here in the surprize and disgust of those who are attached to the French cause, and viewed this minister as the instrument for cementing instead of alienating the two Republics. These sensations are powerfully reinforced by the general and habitual veneration for the President. The Anglican party is busy as you may suppose in making the worst of every thing, and in turning the public feelings against France, and thence, in favor of England. The only antidote for their poison, is to distinguish between the nation and its Agent, between principles and events; and to impress the well meaning with the fact that the enemies of France and of Liberty are at work to lead them from their honorable connection with these, into the arms and ultimately into the Government of G. B. If the genuine sense of the people could be collected on the several points comprehended in the occasion, the calamity would be greatly alleviated if not absolutely controuled. But this is scarcely possible. The Country is too much uninformed, and too inert to speak for itself; and the language of the towns which are generally directed by an adverse interest will insidiously inflame the evil. It is however of such infinite importance to our own Government as well as to that of France, that the real sentiments of the people here should be understood, that something ought to be attempted on that head. I inclose a copy of a train of ideas sketched on the first rumour of the war between the Ex. and Genet, and particularly suggested by the Richmond Resolutions, as a groundwork for those who might take the lead in county meetings. It was intended that they should be modified in every particular according to the state of information and the particular temper of the place. A copy has been sent to Caroline with a hope that Mr. P. might find it not improper to step forward. Another is gone to the District Court at Staunton in the hands of Monroe, who carried a letter from me on the subject to A. Stuart; and a third will be for consideration at the District Ct. at Charlottesville. If these examples should be set, there may be a chance of like proceedings elsewhere: and in themselves they will be respectable specimens of the principles and sensations of the Agricultural, which is the commanding part of the Society. 
 
I am not sanguine however that the effort will succeed. If it does not, the State Legislatures, and the federal also if possible, must be induced to take up the matter in its true point of view. Monroe and myself read with attention your despatch by D.R. and had much conversation on what passed between you and the P. It appeared to both of us that a real anxiety was marked to retain you in office, that over and above other motives, it was felt that your presence and implied sanction might be a necessary shield against certain criticisms from certain quarters; that the departure of the only counsellor possessing the confidence of the Republicans would be a signal for new and perhaps very disagreeable attacks; that in this point of view the respectful and conciliatory language of the P. is worthy of particular attention; and that it affords a better hope than has existed of your being able to command attention, and to moderate the predominant tone. We agreed in opinion also that whilst this end is pursued, it would be wise to make as few concessions as possible that might embarrass the free pursuit of measures which may be dictated by Republican principles and required by the public good. In a word we think you ought to make the most of the value we perceive to be placed on your participation in the Ex: Counsels. I am extremely glad to find that you are to remain another quarter. The season will be more apropos in several respects; and it will prevent any co-operation which a successor might be disposed to make towards a final breach with France. I have little hope that you will have one whose policy will have the same healing tendency with yours. I foresee, I think, that it will be either King, if Johnson is put at the Treasy: or E. Rutlege, if Walcot should be put there. I am glad the President rightly infers my determination from antecedent circumstances, so as to free me from imputations in his mind connected with the present state of things. Monroe is particularly solicitous that you should take the view of your present position and opportunities above suggested. He sees so forcibly the difficulty of keeping the feelings of the people as to Genèt distinct from those due to his Constituents, that he can hardly prevail on himself absolutely, and openly, to abandon him. I concur with him that it ought to be done no further than is forced upon us, that in general silence is better than open denunciation and crimination; and that it is not unfair to admit the apologetic influence of the errors in our own Government which may have inflamed the passions which now discolor every object to his eye: such as the refusal in the outset of the Government to favor the commerce of F. more than that of G. B. the unfortunate appointment of G. M. to the former: the language of the proclamation—the attempts of Pacificus to explain away and dissolve the Treaty, the notoriety of the Author, and the appearance of its being an informal manifestation of the views of the Ex. &c.
 
I paid a short visit to Mr. W. N. as I proposed. He talks like a sound Republican, and sincere friend to the French cause in every respect. I collected from him that E. R. had admitted to him that he drew the Procln: that he had been attacked on it at Chatham by Mr. Jos: Jones, that he reprobated the comment of Pac—f—s—&c. W. N. observed that H. had taken the Ex. in by gaining phrases of which he could make the use he has done. The circumstances which derogate from full confidence in W. N. are 1st. his being embarked in a variety of projects which call for money, and keep him in intercourse with the merchants of Richd. 2d. his communication and intimacy with Marshal of whose disinterestedness as well as understanding he has the highest opinion. It is said, that Marshal who is at the head of the great purchase from Fairfax, has lately obtained pecuniary aids from the Bank or people connected with it. I think it certain that he must have felt, in the moment of the purchase an absolute dependence on the monied interest, which will explain him to every one that reflects, in the active character he is assuming. I have been obliged to write this in great haste, the bearer impatiently waiting the whole time.
I hope you have received the five Nos. of Hel—v—d—s. I must resume the task I suppose, in relation to the Treaty—and Gratitude. I feel however so much awkwardness under the new posture of things, that I shall deliberate whether a considerable postponement at least may not be adviseable. I found also on my return a House full of particular friends who will stay some weeks and receive and return visits from which I can not decently exclude myself. If I should perceive it impossible or improper to continue the publication so as to avail myself the channel used to the press, I shall suspend it till I see and talk with you on the whole matter. Adieu—
